Citation Nr: 1008032	
Decision Date: 03/04/10    Archive Date: 03/11/10

DOCKET NO.  05-03 529A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.

2.  Entitlement to service connection for a bilateral foot 
disorder.

3.  Entitlement to service connection for a left knee 
disorder.

4.  Entitlement to service connection for a right knee 
disorder.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Associate Counsel

INTRODUCTION

The Veteran had active service from November 1961 to November 
1981.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama, which denied the above claims.

The Board notes that in his substantive appeal dated in 
August 2006, the Veteran requested a hearing.  However, the 
request for a hearing was withdrawn in a letter dated in 
January 2010.  Therefore, no additional action in this regard 
is required.  See 38 C.F.R. § 20.704(e) (2009).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran's service representative is AMVETS, as verified 
in his September 2004 VA Form 21-22.  However, a review of 
the claims file indicates that AMVETS did not submit a 
completed Statement of Accredited Representation in Appealed 
Case (VA Form 1-646) prior to the RO certifying the case to 
the Board in December 2009.  In fact, it is unclear if the 
AMVETS local representative has received any opportunity to 
review the case prior to it being sent to the Board.  

In the interest of due process and fairness, this must be 
done prior to appellate consideration of his claims.  On 
remand, the Veteran's representative should be given an 
opportunity to submit further argument in support of the 
Veteran's claims.  38 C.F.R. § 20.600 (2009).

Accordingly, the case is REMANDED for the following action:

The RO/AMC should solicit and document its 
efforts to obtain a completed VA Form 1-
646, or equivalent, from the Veteran's 
representative prior to recertifying the 
appeal to the Board.  The representative 
should be offered the opportunity to 
review the claims file as needed.  If for 
any reason contact cannot be made with the 
representative, the Veteran should be so 
notified to ensure that his due process 
rights are protected.  Further 
adjudication should then be undertaken in 
accordance with applicable procedures.

Thereafter, the case should be returned to the Board for  
further consideration, if otherwise in order.  The purpose of 
this remand is to comply with due process of law.  No action 
by the appellant is required until he receives further 
notice.  The Board intimates no opinion, either legal or 
factual, as to the ultimate disposition warranted in his 
case, pending completion of the above.  The Veteran has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

